Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-19-00664-CV

                            IN THE MATTER OF S.J.P., et al., Children

                     From the 38th Judicial District Court, Medina County, Texas
                                  Trial Court No. 19-07-25955-CV
                              Honorable Cathy Morris, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: November 13, 2019

DISMISSED

           Appellant has filed a notice of appeal from a “Judgment of Contempt and Commitment

Order” entered in the underlying suit to terminate appellant’s parental rights.

           Appellate courts have jurisdiction only over appeals from final judgments and from

interlocutory orders the legislature has designated appealable. Lehmann v. Har–Con Corp., 39
S.W.3d 191, 195 (Tex. 2001); see also TEX. R. CIV. P. 301 (“Only one final judgment shall be

rendered in any cause except where it is otherwise specially provided by law.”). “Appellate courts

do not have jurisdiction to review contempt proceedings on direct appeal.” In re T.L.K., 90 S.W.3d
833, 841 (Tex. App.—San Antonio 2002, no pet.).

           Here, the clerk’s record reflects no final, appealable order of termination has yet been

entered. Because no final order has been entered and because appellant purports to appeal from a
                                                                                      04-19-00664-CV


contempt order, we ordered appellant to show cause in writing by no later than October 21, 2019

why this appeal should not be dismissed for lack of jurisdiction. We advised appellant that if she

failed to file an adequate response, this appeal would be dismissed for lack of jurisdiction without

prejudice to re-filing once a final order is entered. To date, appellant has not filed a response

demonstrating this court’s jurisdiction over the present appeal. In the meantime, appellee has filed

a motion to dismiss on the basis that this court lacks jurisdiction to review the interlocutory order

appellant seeks to appeal.

       Accordingly, because no final, appealable judgment has yet been entered in this case, we

grant appellee’s motion to dismiss, and we dismiss this appeal for want of jurisdiction.

                                                  PER CURIAM




                                                -2-